Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ETAILED ACTION

Since this application is in condition for allowance except for the formal matters, prosecution as to the merits is closed in accordance with the practice under EX Parte Quayle, 1935 C.D. 11, 453 O.G. 213,  the following formal matters:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In claim 9, when the electronic apparatus starts an internal access point that performs the wireless communication using the frequency … the apparatus lacks/misses to mention the history which addresses in the beginning of the body of claims.

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 1 and 9 are independent claims
The following is an examiner's statement of reasons for allowance: 
As to claims 1 and 9 , the present invention from the current application discloses an electronic apparatus and system in which “acquiring, from a terminal device having a history of connecting to an external access point, frequency information used for the connection to the external access point by the terminal device, causing the wireless communication section to operate as an internal access point that performs the wireless communication using a frequency based on the acquired frequency information, and, with the internal access point, directly connecting to the terminal device” which is/are allowable in combination with the other claimed limitations.
The closest prior art such as Gwak et al. (US P. No. 2021/0282075) and Kato et al. (US P. No. 2019/0297628), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
	 			
Examiner’s Remark
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
	Gwak et al. (US P. No. 2021/0282075) discloses the analyzer 410 may determine the scan frequency additionally on the basis of a wireless connection history. For example, if a connection between the AP and the electronic device 201 is established, the processor 210 may collect information indicating what triggering event (for example, one of the above-mentioned triggering events) has resulted in the connection with the AP, as well as when and where (for example, the position of the electronic device 201 acquired by using the GNSS module 227, or the identification information (for example, IP address) of the connected AP), and the processor 210 may store the collected information in the memory 230 as one piece of context information 430. Using the wireless connection history, the analyzer 410 may differentiate the possibility of usage of the electronic device 201 with regard to each triggering event, with regard to each time period, or with regard to each position, and may use the result of differentiation with the highest priority when determining the scan frequency.
Kato et al. (US P. No. 2019/0297628) discloses the wireless terminal 100 further accumulates the information on the wireless frequency that is to be used for the data communication with the connection base station and the information on the amount of data communication with the connection base station, as the communication history and derives the connection base station and the wireless frequency, with a reference for the wireless base station and the wireless frequency that has a large amount of data communication, from the prescribed number k of communication histories in which the distance Di is short. Accordingly, it is possible that the connection base station and the wireless frequency, which possibly provide a small cell where the high-speed throughput is obtained, as is the case with the 5th generation mobile communication system (5G), over the heterogeneous network 20, are preferentially allocated, and an amount of suitable communication data is easy to perform.

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 16,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672